DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendments of 05/04/2021 have been entered in full. Claims 1, 2, 6, 7, and 9-26 are pending.
All prior objection/rejections not specifically maintained in this Office action are hereby withdrawn in view of Applicants’ amendment and/or arguments filed 05/04/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claims 1, 2, 6, 7, 9 and 10 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 20110306137 (Aizman).
Claim 1 is drawn to a product, “cells”, made by a method recited in steps 1(a)-(d). The expression “for [intended use]” does not change the nature of a composition or product. Furthermore, the claim is not limited to only those cells which are shown to be especially suitable for the stated intended use, i.e. cells which express the recited factors at higher levels than do the mesenchymal stem cells of step 1(a). Therefore, claim 1 encompasses the products of all attempts to make NICD-expressing MSC by the process of steps 1(a)-(d), regardless of 
Aizman discloses a method wherein the Notch intracellular domain (NICD) was transfected into human marrow-adherent stem cells (MASCs). The cells were selected in G418 for the presence of the functional vector, followed by culture in the absence of G418 [0012-0016][0022]. This process is indistinguishable from the process of steps in claims 1(a)-(d), 9, and 10, and it would necessarily result in cells having all of the properties recited in claims 1, 2, 6, 7, 9 and 10. It is noted that the instant specification cites Aizman as teaching the method by which the SB623 cells of the instant disclosure ([0144] in pre-grant publication US 20190167730).

Claims 1, 2, 6, 7, 9 -12, and 15-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20100266554 (Mori).
Mori discloses a method wherein the Notch intracellular domain (NICD) was transfected into human marrow-adherent stem cells (MASCs). The cells were selected in G418 for the presence of the functional vector, followed by culture in the absence of G418 [0089-0098]. This process is indistinguishable from the process of steps in claims 1(a)-(d), 9, and 10, and it would necessarily result in cells having all of the properties recited in claims 1, 2, 6, 7, 9 and 10. It is noted that the instant specification cites Mori as teaching the method by which the SB623 cells of the instant disclosure ([0144] in pre-grant publication US 20190167730).
The active step of claim 11 requires only that the cells of claim 1 are implanted into a subject or brought into contact with a tissue. Mori teaches a method of transplanting the cells of .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, 7, and 9-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110306137 (Aizman) and US 20100266554 (Mori) as applied to claims 1, 2, 6, 7, 9 and 10 above, and further in view of Tate et al., Cell Transplantation 19:973-984 (2010) ("Tate”), Dao et al., Journal of Neuroinflammation 8:133-146 (“Dao”) and Yasuhura et al., Stem Cells and Development 18:1501-1513 (“Yasuhara”). All references are of record.
Claim 1 encompasses the products of all NICD-expressing MSC by the process of steps 1(a)-(d), regardless of whether the cells were made with the intent of obtaining cells capable of “providing angiogenin, angiopoietin-2 (ANG-2) and heparin-binding epidermal growth factor-like growth factor (HB-EGF) to a subject”. As noted above, Aizman and Mori each disclose the process of steps 1(a)-(d), thereby producing the cells of claim 1, and Mori further teaches transplantation of the cells. Mori and also teaches that the cells secrete HB-EGF, hepatocyte 
Yasuhura discloses that human Notch-activated BMSCs survive after transplantation into ischemic rat striatum (FIG.2). Significantly, “Despite only a modest graft survival and with low number of BMSC grafts that expressed neuronal markers, we found significant rescue of the ischemic peri-infarct area... stroke animals that received human BMSCs, regardless of dose, had a significantly lower cell loss (about 20%) in the ischemic peri-infarct area” (p.1506, right column). The authors suggested that the early “robust amelioration of stroke-induced motor and neurologic deficits” is likely due to “bystander effects, in that the secretion of growth factors by the grafted cells” and that “the long-term and stable behavioral recovery” may have been due to an endogenous cell replacement mechanism in which “host cells might have been stimulated by the grafts to undergo endogenous neurogenesis or angiogenesis” (p. 1509, right column). Thus, Yasuhura performed a method of administering Notch-activated BMSCs to an ischemic tissue, and explicitly suggested that Notch-activated BMSCs are likely to secrete therapeutically significant angiogenic factors.
Tate teaches that the most likely mechanism for the therapeutic benefit of mesenchymal stromal cells is a combined of effects of several trophic factors produced by mesenchymal stem cells.  Tate lists “angiogenesis” among these effects (p.973, right column). Tate discloses that both MSC and MSC transfected with NICD (SB623 cells) secrete EGF, FGF-2, MMP-1, VEGF, and HGF, which are particularly recognized for their angiogenic effects (Tables 1 and 2). 
Similarly Dao teaches that MSC transfected with NICD secrete as much or more VEGF-A as MSC (Figure 2). 
In view of Mori, Tate, Dao, and Yasuhura, one of skill in the art would know that MSC transfected with NICD secrete angiogenic factors. Therefore, it would be obvious for one of skill in the art to make marrow-adherent stem cells transfected with NICD and use those cells to treat ischemic conditions other than the model of ischemic stroke exemplified in Yasuhura. 
In summary, the compositions and methods of claims 1, 2, 6, 7, and 9-26 are prima facie obvious in view of the cited prior art.
Double Patenting
Claims 1, 2, 6, 7, and 9-26 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent 10245286 for reasons of record.
Conclusion
No claim is allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647